DETAILED ACTION
Status of the Application
	Claims 31, 35, 37-45 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s election without traverse of Group I, claims 37, 39, 41-45, drawn in part to a method for treating a patient with kidney cancer with a compound labeled PF-02341066, as submitted in a communication filed on 3/1/2021, is acknowledged. 
Claims 38, 40 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 31, 35 (linking claims) and claims 37 (in part), 39 (in part), 41-45 are at issue and are being examined herein.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title refers to a method of detecting a polypeptide having anaplastic lymphoma kinase activity in kidney cancer while the claims are directed to a method of treating a patient having kidney cancer. Appropriate correction is required. 
The first paragraph of the specification is objected to for failing to provide the current status of related applications (e.g., now US Patent No. X).  Appropriate correction is required. 

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 61/371,525 filed on 08/06/2010.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 13/204,342 filed on  08/05/2011, and 14/844,832 filed on 09/03/2015.
Upon review of the contents of related applications, it has been found that while there is support for a method for treating a patient with kidney cancer by administering PF-02341066 in provisional 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 12/30/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claims 31, 35, 37, 39, 41-43 are objected to due to the recitation of “ALK”.  Appropriate correction is required.  Abbreviations unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation is used.  Appropriate correction is required.
Claim 41 is objected to due to the recitation of “-ALK”. The hyphen should be removed. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 35 is indefinite in the recitation of “the mammalian patient” because there is no antecedent basis for a mammalian patient. If the intended limitation is “the human patient”, the claim should be amended accordingly. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 35, 37, 39, 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  Claims 31, 35, 41-45 are directed in part to a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering to said patient a genus of compounds having any structure, wherein said compounds (a) are therapeutics that inhibit an ALK kinase or inhibit the expression of any gene encoding a genus of ALK fusion proteins, or (b) bind to the ATP binding cleft of an ALK kinase fusion protein and inhibit the kinase activity of said ALK fusion protein, including an EML4-ALK fusion protein, wherein said cancer is driven by a genus of ALK fusion proteins having any structure, including an EML4-ALK fusion protein.  Claims 37 and 39 are directed in part to a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering PF-02341066 (crizotinib), wherein said cancer is driven by a genus of ALK fusion proteins having any structure.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  It is noted that according to the specification, an ALK-inhibiting therapeutic also comprises compounds that inhibit/block transcription of genes encoding an ALK fusion protein.  
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other 
The claims require the administration of a genus of compounds, biological or chemical, of unknown  structure, to a patient suffering or suspected of suffering from kidney cancer driven by a genus of ALK-fusion proteins having any structure.  While the specification discloses an EML4-ALK fusion protein and teaches the disclosure of a VCL-ALK fusion protein in  kidney cancer tumors by Debelenko et al. (cited in the IDS), the specification is completely silent as to (i) the structural features required in any therapeutic compound that (a) inhibits any ALK kinase or inhibits the expression of any gene encoding an ALK fusion protein, or (b) binds to the ATP binding cleft of any ALK fusion protein and inhibits the kinase activity of said ALK fusion protein, or (ii) the partner proteins that would form an ALK fusion protein in any type of kidney cancer, and the fragments of ALK that would be part of any ALK fusion protein that is associated with kidney cancer.  The specification fails to show that (a) the presence of any ALK fusion protein is indicative of kidney cancer, (b) the presence of an EML4-ALK fusion protein is indicative of kidney cancer, or (c) any therapeutic as recited can be used to treat a patient having kidney cancer or suspected to have kidney cancer that is driven by an ALK fusion protein or driven by an EML4-ALK fusion protein.   While the specification (Example 3) discloses that MDCK cell lines were exposed to crizotinib and do not express an ALK-fusion protein, there is no disclosure of any kidney cancer cell expressing an ALK-fusion protein exposed to any therapeutic as recited in the claims, let alone a compound that inhibits the expression of any gene encoding an ALK fusion protein in kidney cancer.  There is no disclosure in the specification of a working example that shows that a cell that expresses an ALK-fusion protein when exposed to any therapeutic compound as recited in the claims would show a reduction in growth.   In the absence of some knowledge or guidance as to which are the 
Due to the fact that the specification fails to disclose a single compound able to actually inhibit the activity of a single ALK fusion protein or inhibit the expression of a gene encoding any ALK fusion protein so that the progression of any type of kidney cancer is inhibited either in vivo or in vitro, and the lack of description of additional ALK fusion proteins associated with kidney cancer and those types of kidney cancers associated with ALK fusion proteins where the administration of any therapeutic compound as recited can be used to treat the disease,  one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.  

Claims 31, 35, 37, 39, 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for (A) a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering to said patient compounds having any structure, wherein said compounds (a) are therapeutics that inhibit an ALK kinase or the expression of any gene encoding any ALK fusion protein, or (b) bind to the ATP binding cleft of an ALK kinase fusion protein and inhibit the kinase activity of said ALK fusion protein, wherein said cancer is driven by ALK fusion proteins having any structure, or (B) a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering PF-02341066 (crizotinib), wherein said cancer is driven by ALK fusion proteins having any structure. The specification does not enable any person 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breath of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 31, 35, 37, 39, 41-45 broadly encompass (A) a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering to said patient compounds having any structure, wherein said compounds (a) are therapeutics that inhibit an ALK kinase or inhibit the expression of a gene encoding any ALK fusion protein, or (b) bind to the ATP-binding cleft of an ALK kinase fusion protein and inhibit the kinase activity of said ALK fusion protein, wherein said cancer is driven by a genus of ALK fusion proteins having any structure, or (B) a method of treatment of a human patient  having kidney cancer or suspected to have kidney cancer, wherein said method requires administering PF-02341066 (crizotinib), wherein said cancer is driven by ALK fusion proteins having any structure.  As indicated above, the specification discloses that the ALK kinase-inhibiting therapeutics encompass nucleic acids that would inhibit expression of a gene encoding an ALK fusion protein.  As such, the claims also encompass gene therapy.  
The enablement provided is not commensurate in scope with the claims due to the lack of information as to the structures of the compounds that would inhibit the activity or expression of any ALK fusion protein that can be found in kidney cancer, the lack of knowledge as to whether any kidney cancer that expresses any ALK fusion protein, including an EML4-ALK fusion protein, can be treated by inhibiting the activity or expression of said fusion protein by any therapeutic inhibitor as recited, and the in vivo so that expression of any ALK fusion protein can be inhibited.  
The amount of direction or guidance presented and the existence of working examples. The specification discusses a potential association between kidney cancer and an EML4-ALK fusion protein as well as the disclosure in the prior art of a VCL-ALK fusion protein in renal carcinoma tumors (Debelenko et al.; cited in the specification and the IDS).  The specification also speculates that certain kinase inhibitors disclosed in the prior art could be used in the treatment of kidney cancer that is driven by ALK fusion proteins based on the results found with the inhibition of ALK kinase activity in other ALK fusion proteins found in other types of cancer.  However, the specification is completely silent as to (i) the structural features required in any therapeutic compound that (a) inhibits any ALK kinase or inhibits the expression of any gene encoding an ALK fusion protein, or (b) binds to the ATP binding cleft of any ALK fusion protein and inhibits the kinase activity of said ALK fusion protein, or (ii) the partner proteins that would form an ALK fusion protein in any type of kidney cancer, and the fragments of ALK that would be part of any ALK fusion protein that is associated with kidney cancer.  
The specification fails to disclose a single kidney cancer cell expressing an ALK-fusion protein exposed to any therapeutic as recited in the claims, let alone a compound that inhibits the expression of any gene encoding an ALK fusion protein in kidney cancer.  There is no disclosure in the specification of a working example that shows that a cell that expresses an ALK-fusion protein when exposed to any therapeutic compound as recited in the claims would show a reduction in growth.  The specification fails to show that (a) the presence of any ALK fusion protein is indicative of kidney cancer, (b) the presence of an EML4-ALK fusion protein is indicative of kidney cancer, or (c) any therapeutic as recited can be used to treat a patient having kidney cancer or suspected to have kidney cancer that is driven by an ALK fusion protein or driven by an EML4-ALK fusion protein.  
While the specification discloses that nucleic acids that inhibit expression of a gene encoding the recited ALK fusion proteins are encompassed by the claimed method, the specification fails to disclose how to successfully deliver any nucleic acid to a patient, or how to produce any nucleic acid in vivo, so 
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   While the prior art discloses the expression of a VCL-ALK fusion protein in renal carcinoma (Debelenko et al.; cited in the specification and the IDS) and suggests the administration of crizotinib to treat patients that suffer from kidney cancer that expresses a VCL-ALK fusion protein, neither the specification nor the prior art provide the structural features required in any compound that could inhibit the kinase activity of any ALK fusion protein, or any compound that could inhibit the expression of any gene encoding any ALK-fusion protein.  The prior art is silent with regard to the partners of any ALK fusion protein found in kidney cancer and there is no disclosure in the art as to those ALK fusion proteins most likely to be found in kidney cancer.  It is noted that while compounds that inhibit expression of a gene include antisense molecules, it is unclear as to how these antisense molecules could be designed when the actual structure of the ALK fusion protein or its coding gene is unknown.  As known in the art and admitted in the specification, the prior art teaches more than one form of an EML4-ALK fusion protein.  The art fails to provide information  which would lead one to reasonably conclude that one could treat or inhibit progression of any type of kidney cancer that expresses any ALK fusion protein or an  EML4-ALK fusion protein with any ALK kinase inhibitor, and there is no information as to whether the use of such ALK kinase inhibitor could result in undesirable effects.   Marzec et al. (Laboratory Investigation 85:1544-1554, 2005; cited in the specification and the IDS), teach that while kinase inhibitors WHI-131 and WHI-154 are able to inhibit NPM/ALK fusion proteins, high doses are required to achieve this result, thus limiting the use of these inhibitors for therapeutic use.  Marzec et al. also teach that one concern with the use of these inhibitors is the potential cross-reactivity with other kinases (page 1552, right column, first full paragraph)
There is no evidence in the art which would show that one could successfully deliver or produce any heterologous nucleic acid in a human being so that one could inhibit expression of any gene encoding 
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While the specification discloses the presence of an EML4-ALK fusion protein in kidney cancer and the specification speculates that known inhibitors of ALK enzymatic activity can be used to treat patients suffering from kidney cancer that expresses an ALK fusion protein, it was not routine in the art to first determine which compounds, chemicals and biologicals, can be  potential inhibitors of ALK kinase activity or possible inhibitors of the expression of any gene encoding an ALK fusion protein, and then test if  the administration of these compounds could be used in the treatment of any human patient that suffers from kidney cancer that expresses an ALK fusion protein.  Moreover, it was not routine in the art at the time of the invention to successfully deliver or express any heterologous nucleic acid in vivo.   Furthermore, since there is no knowledge or guidance as to how much to deliver to a patient to be effective in treating cancer and not being detrimental to normal healthy cells, one of skill in the art would have to determine whether those compounds that have the potential of being therapeutic compounds to treat kidney cancer can be safely used without major secondary effects and how much to use.  As taught by Marzec et al. with regard to the NPM-ALK fusion protein, high doses of WHI-131 and 
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about the structural features required in any compound that inhibits activity or expression of any ALK fusion protein or  EML4-ALK fusion protein, the lack of knowledge as to whether any known inhibitor of ALK fusion proteins can inhibit the activity of an EML4-ALK fusion protein, and the unpredictability of the art with regard to delivery/expression of heterologous nucleic acids in a human, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 102 (AIA )
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 31, 37, 41, 44 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Christensen et al. (US Publication No. 2008/0300273, published 12/4/2008; hereinafter “Christensen 1”) as evidenced by Morris et al. (GenBank accession number Q9UM73, 5/18/2010), Bang (Therapeutic Advances in Medical Oncology 3(6):279-291, 9/16/2011), and Christensen et al. (Molecular Cancer Therapeutics 6(12):3314-3322, 2007; hereinafter Christensen 2).
Christensen 1 teaches a method for treating abnormal cell growth in a human patient, wherein said method requires the administration of (R)-3-[1-(2,6-dichloro-3-fluoro-phenyl)-ethoxy]-5-(1-piperidin-4-yl-1H-pyrazol-4-yl)-pyridin-2-ylamine (Abstract; page 2, paragraphs [0012]-[0013]), which according to Christensen 2 is PF-02341066 (page 3315, right column, first full paragraph, Materials and Methods, Compound; also known as crizotinib).  As known in the art and evidenced by Bang, crizotinib is a small molecule inhibitor that binds to the ATP-binding pocket of the ALK enzyme thereby preventing binding of ATP and subsequent autophosphorylation, which is required for activation of the enzyme (page 281, right column, first full paragraph).  Christensen 1 teaches that the abnormal growth in their method is mediated by anaplastic lymphoma kinase (ALK; page 2, paragraph [0014]) and that the abnormal growth is cancer, including renal cell carcinoma (pages 2-3, paragraph [0015]) and squamous cell carcinoma (page 3, paragraph [0016]).  As evidenced by Morris et al., the polypeptide of SEQ ID NO: 4 comprises the kinase domain of the human ALK protein.  The polypeptide of SEQ ID NO: 3 is a fragment of the polypeptide of SEQ ID NO: 4. See alignments below. 
Claims 31, 37, 41, 44 are directed in part to a method for treating a human patient with kidney cancer or suspected of having kidney cancer, wherein said cancer is driven by an ALK fusion protein, wherein said method comprises administering PF-02341066 (crizotinib), wherein said ALK fusion protein comprises SEQ ID NO: 3 and SEQ ID NO: 4, and wherein said cancer is squamous cell cancer.  Therefore, the teachings of Christensen 1 anticipate the instant claims as written/interpreted.


Query = SEQ ID NO:4
Sbjct = ALK_HUMAN

NW Score    Identities	   Positives	  Gaps
1933	  561/1620(35%)	  561/1620(34%)	0/1620(0%)


Sbjct  1     MGAIGLLWLLPLLLSTAAVGSGMGTGQRAGSPAAGPPLQPREPLSYSRLQRKSLAVDFVV  60

Sbjct  61    PSLFRVYARDLLLPPSSSELKAGRPEARGSLALDCAPLLRLLGPAPGVSWTAGSPAPAEA  120

Sbjct  121   RTLSRVLKGGSVRKLRRAKQLVLELGEEAILEGCVGPPGEAAVGLLQFNLSELFSWWIRQ  180

Sbjct  181   GEGRLRIRLMPEKKASEVGREGRLSAAIRASQPRLLFQIFGTGHSSLESPTNMPSPSPDY  240

Sbjct  241   FTWNLTWIMKDSFPFLSHRSRYGLECSFDFPCELEYSPPLHDLRNQSWSWRRIPSEEASQ  300

Sbjct  301   MDLLDGPGAERSKEMPRGSFLLLNTSADSKHTILSPWMRSSSEHCTLAVSVHRHLQPSGR  360

Sbjct  361   YIAQLLPHNEAAREILLMPTPGKHGWTVLQGRIGRPDNPFRVALEYISSGNRSLSAVDFF  420

Sbjct  421   ALKNCSEGTSPGSKMALQSSFTCWNGTVLQLGQACDFHQDCAQGEDESQMCRKLPVGFYC  480

Sbjct  481   NFEDGFCGWTQGTLSPHTPQWQVRTLKDARFQDHQDHALLLSTTDVPASESATVTSATFP  540

Sbjct  541   APIKSSPCELRMSWLIRGVLRGNVSLVLVENKTGKEQGRMVWHVAAYEGLSLWQWMVLPL  600

Sbjct  601   LDVSDRFWLQMVAWWGQGSRAIVAFDNISISLDCYLTISGEDKILQNTAPKSRNLFERNP  660

Sbjct  661   NKELKPGENSPRQTPIFDPTVHWLFTTCGASGPHGPTQAQCNNAYQNSNLSVEVGSEGPL  720

Sbjct  721   KGIQIWKVPATDTYSISGYGAAGGKGGKNTMMRSHGVSVLGIFNLEKDDMLYILVGQQGE  780

Sbjct  781   DACPSTNQLIQKVCIGENNVIEEEIRVNRSVHEWAGGGGGGGGATYVFKMKDGVPVPLII  840

Sbjct  841   AAGGGGRAYGAKTDTFHPERLENNSSVLGLNGNSGAAGGGGGWNDNTSLLWAGKSLQEGA  900

Sbjct  901   TGGHSCPQAMKKWGWETRGGFGGGGGGCSSGGGGGGYIGGNAASNNDPEMDGEDGVSFIS  960

Sbjct  961   PLGILYTPALKVMEGHGEVNIKHYLNCSHCEVDECHMDPESHKVICFCDHGTVLAEDGVS  1020

Query  1                                            RRKHQELQAMQMELQSPEYKL  21
                                                    RRKHQELQAMQMELQSPEYKL
Sbjct  1021  CIVSPTPEPHLPLSLILSVVTSALVAALVLAFSGIMIVYRRKHQELQAMQMELQSPEYKL  1080

Query  22    SKLRTSTIMTDYNPNYCFAGKTSSISDLKEVPRKNITLIRGLGHGAFGEVYEGQVSGMPN  81
             SKLRTSTIMTDYNPNYCFAGKTSSISDLKEVPRKNITLIRGLGHGAFGEVYEGQVSGMPN
Sbjct  1081  SKLRTSTIMTDYNPNYCFAGKTSSISDLKEVPRKNITLIRGLGHGAFGEVYEGQVSGMPN  1140

Query  82    DPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNIVRCIGVSLQSLPRFILLELMA  141
             DPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNIVRCIGVSLQSLPRFILLELMA
Sbjct  1141  DPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNIVRCIGVSLQSLPRFILLELMA  1200

Query  142   GGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQYLEENHFIHRDIAARNCLLTCP  201
             GGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQYLEENHFIHRDIAARNCLLTCP
Sbjct  1201  GGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQYLEENHFIHRDIAARNCLLTCP  1260

Query  202   GPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPEAFMEGIFTSKTDTWSFGVLLW  261
             GPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPEAFMEGIFTSKTDTWSFGVLLW
Sbjct  1261  GPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPEAFMEGIFTSKTDTWSFGVLLW  1320

Query  262   EIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVYRIMTQCWQHQPEDRPNFAIIL  321
             EIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVYRIMTQCWQHQPEDRPNFAIIL
Sbjct  1321  EIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVYRIMTQCWQHQPEDRPNFAIIL  1380

Query  322   ERIEYCTQDPDVINTALPIEYGPLVEEEEKVPVRPKDPEGVPPLLVSQQAKREEERSPAA  381
             ERIEYCTQDPDVINTALPIEYGPLVEEEEKVPVRPKDPEGVPPLLVSQQAKREEERSPAA
Sbjct  1381  ERIEYCTQDPDVINTALPIEYGPLVEEEEKVPVRPKDPEGVPPLLVSQQAKREEERSPAA  1440


             PPPLPTTSSGKAAKKPTAAEISVRVPRGPAVEGGHVNMAFSQSNPPSELHKVHGSRNKPT
Sbjct  1441  PPPLPTTSSGKAAKKPTAAEISVRVPRGPAVEGGHVNMAFSQSNPPSELHKVHGSRNKPT  1500

Query  442   SLWNPTYGSWFTEKPTKKNNPIAKKEPHDRGNLGLEGSCTVPPNVATGRLPGASLLLEPS  501
             SLWNPTYGSWFTEKPTKKNNPIAKKEPHDRGNLGLEGSCTVPPNVATGRLPGASLLLEPS
Sbjct  1501  SLWNPTYGSWFTEKPTKKNNPIAKKEPHDRGNLGLEGSCTVPPNVATGRLPGASLLLEPS  1560

Query  502   SLTANMKEVPLFRLRHFPCGNVNYGYQQQGLPLEAATAPGAGHYEDTILKSKNSMNQPGP  561
             SLTANMKEVPLFRLRHFPCGNVNYGYQQQGLPLEAATAPGAGHYEDTILKSKNSMNQPGP
Sbjct  1561  SLTANMKEVPLFRLRHFPCGNVNYGYQQQGLPLEAATAPGAGHYEDTILKSKNSMNQPGP  1620



Query = SEQ ID NO:4
Sbjct = SEQ ID NO:3

NW Score    Identities	   Positives	  Gaps
1188	   277/561(49%)	  277/561(49%)	284/561(50%)

Query  1    RRKHQELQAMQMELQSPEYKLSKLRTSTIMTDYNPNYCFAGKTSSISDLKEVPRKNITLI  60
                                                                    ITLI
Sbjct  1                                                            ITLI  4

Query  61   RGLGHGAFGEVYEGQVSGMPNDPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNI  120
            RGLGHGAFGEVYEGQVSGMPNDPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNI
Sbjct  5    RGLGHGAFGEVYEGQVSGMPNDPSPLQVAVKTLPEVCSEQDELDFLMEALIISKFNHQNI  64

Query  121  VRCIGVSLQSLPRFILLELMAGGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQY  180
            VRCIGVSLQSLPRFILLELMAGGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQY
Sbjct  65   VRCIGVSLQSLPRFILLELMAGGDLKSFLRETRPRPSQPSSLAMLDLLHVARDIACGCQY  124

Query  181  LEENHFIHRDIAARNCLLTCPGPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPE  240
            LEENHFIHRDIAARNCLLTCPGPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPE
Sbjct  125  LEENHFIHRDIAARNCLLTCPGPGRVAKIGDFGMARDIYRASYYRKGGCAMLPVKWMPPE  184

Query  241  AFMEGIFTSKTDTWSFGVLLWEIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVY  300
            AFMEGIFTSKTDTWSFGVLLWEIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVY
Sbjct  185  AFMEGIFTSKTDTWSFGVLLWEIFSLGYMPYPSKSNQEVLEFVTSGGRMDPPKNCPGPVY  244

Query  301  RIMTQCWQHQPEDRPNFAIILERIEYCTQDPDVINTALPIEYGPLVEEEEKVPVRPKDPE  360
            RIMTQCWQHQPEDRPNFAIILERIEYCTQDPDV                           
Sbjct  245  RIMTQCWQHQPEDRPNFAIILERIEYCTQDPDV                             277

Query  361  GVPPLLVSQQAKREEERSPAAPPPLPTTSSGKAAKKPTAAEISVRVPRGPAVEGGHVNMA  420
                                                                        

Query  421  FSQSNPPSELHKVHGSRNKPTSLWNPTYGSWFTEKPTKKNNPIAKKEPHDRGNLGLEGSC  480
                                                                        

Query  481  TVPPNVATGRLPGASLLLEPSSLTANMKEVPLFRLRHFPCGNVNYGYQQQGLPLEAATAP  540
                                                                        

Query  541  GAGHYEDTILKSKNSMNQPGP  561


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31, 35, 37, 39, 41-45 are rejected under 35 U.S.C. 103 as being unpatentable over Debelenko et al. (Modern pathology 24:430-442, published online 11/12/2010; cited in the IDS) in view of Christensen et al. (US Publication No. 2008/0300273, published 12/4/2008; hereinafter Christensen 1) as evidenced by Morris et al. (GenBank accession number Q9UM73, 5/18/2010), Bang (Therapeutic Advances in Medical Oncology 3(6):279-291, 9/16/2011), and Christensen et al. (Molecular Cancer Therapeutics 6(12):3314-3322, 2007; hereinafter Christensen 2).
The teachings of Christensen 1, Morris et al., Bang and Christensen 2 have been discussed above.   None of these references disclose the VCL-ALK fusion protein in kidney cancer.  Debelenko et al. teach in situ hybridization (FISH) and immunohistochemistry methods for the detection of the ALK-fusion protein and its coding polynucleotide in kidney tumor tissues (page 431, left right column, Immunohistochemistry, page 432, right column, Fluorescence in situ hybridization (FISH)). Debelenko et al. teach that the ALK fusion protein represents an oncogenic driver in a subset of renal cell carcinomas and that cases having the ALK fusion protein could be potentially treated with tyrosine kinase-targeted therapies, citing reference 49 to show that there has been clinical efficacy on the treatment of ALK-positive non-small lung carcinoma with the ALK inhibitor PF-02341066 (page 441, left column, lines 1-20; page 442, right column, reference 49 by Bang et al. titled “Clinical activity of the oral ALK inhibitor PF-02341066 in ALK-positive patients with non-small cell lung cancer (NSCLC)).  Debelenko et al. do not teach the administration to patients suffering from kidney cancer of the inhibitor PF-02341066.
Claims 31, 35, 37, 39, 41-45 are directed in part to a method for treating a human patient with kidney cancer or suspected of having kidney cancer, wherein said cancer is driven by an ALK fusion protein, wherein said method comprises administering PF-02341066 (crizotinib), wherein said ALK fusion protein comprises SEQ ID NO: 3 and SEQ ID NO: 4, wherein said cancer is granular cell cancer, and wherein said method comprises detecting the presence of the ALK fusion protein in a biological sample of the kidney cancer from the patient prior to the administration of PF-02341066 to the patient.  
prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.
It is noted that the teachings of Debelenko et al. have been disclosed in the specification as admitted prior art. See page 20, lines 6-7, paragraph [071], of the specification.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
March 16, 2021